FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30010

               Plaintiff - Appellee,             D.C. No. 1:14-cr-00197-BLW

 v.
                                                 MEMORANDUM*
STEVEN G. GREGORY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Steven G. Gregory appeals from the district court’s judgment and challenges

his guilty-plea conviction and 30-month sentence for bankruptcy fraud (asset

concealment) and aiding and abetting, in violation of 18 U.S.C. §§ 2 and 152(1).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Gregory’s pro se request for
oral argument is denied.
Pursuant to Anders v. California, 386 U.S. 738 (1967), Gregory’s counsel has filed

a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. Gregory has filed a pro se supplemental brief. No answering

brief has been filed.

      Gregory waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      We decline to review Gregory’s pro se ineffective assistance of counsel

claims on direct appeal because this is not one of the “unusual cases where (1) the

record on appeal is sufficiently developed to permit determination of the issue, or

(2) the legal representation is so inadequate that it obviously denies a defendant his

Sixth Amendment right to counsel.” United States v. Rahman, 642 F.3d 1257,

1260 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      Gregory’s pro se motions to expedite this appeal and for a stay of

incarceration pending appeal are DENIED as moot.

      DISMISSED.


                                           2                                    15-30010